 In the Matter of HIGHLAND SHOE,INC.andUNITED SHOE WORKERSOF AMERICACase No. C-965.-Decided April 26, 1940Shoe' Manufacturing Industry-Interference,Restraint,and Coercion:discred-iting union:seeking to reduce wages by dealing with employees directly ratherthan through their duly designated union,also thereby contravening clause ofexisting contract with union,where no impasse in negotiations had been reachedwithunion-Discrimination:charges of,as to two employees,not sustained-Unit Appropriate for Collective Bargaining:all employees exclusive of foremen,assistant foremen, office help,and salesmen;no controversy asto-Representa-tives:proof of choice:consent election;otherproof-CollectiveBargaining:employer-planned and instigatedwalk-out ofemployeescalculatedto terminateclosed-shop contract containing clause providing for such termination "in theevent of a strike orlabortrouble" in order to terminate relationswithunion andavoid bargaining with it ; refusal thereafter to confer with union:deceivingunion as to intentions regarding course of action following walk-out; advertis-ing, following instigatedwalk-out, thatplant would be run as "open-shop";defections in union by reason of employer's refusal to ; ordered to bargain, uponrequest.Mr. Norman F. Edmonds,for the Board.Mr. David V. Berman,of Lewiston, Maine, for the respondent.Mr. A. Raymond Rogers,ofWaterville,Maine, forthe Union.Mr. Stanley D. Metzger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United ShoeWorkers of America, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the First Region (Boston, Massachusetts), issued its complaintdated March 22, 1938, and its amended complaint dated March 25,1938, against Highland Shoe, Inc., Lewiston, Maine, herein called therespondent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1), (3), and (5) and Section 2 (6) and (7) of the23 N. L.R. B., No. 23.259 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, amended complaint, and notice of hearingthereon were duly served upon the respondent and upon the Union.With respect to the unfair labor practices, the complaint, asamended; alleged-in substance:. (1) that at all times since May 15,1937, the Union has been the representative for the purposes of col-lective bargaining of a majority of the employees of the respondentwith the exception of foremen, assistant foremen, office help, and sales-men, and, by virtue of Section 9 .(a) of the Act, has been the exclusiverepresentative of all the employees of the respondent with the excep-tion of foremen, assistant foremen, office help, and salesmen; (2) that,on or about June 12, 1937, the respondent entered into a closed-shopcontract with the Union in regard to rates of pay, hours of labor, andother conditions of employment of all its employees, exclusive of fore-men, assistant foremen, office help, and salesmen, for a term expiringon June 16, 1938, providing, however, that it could be terminatedsooner by the respondent in "the event of a strike or labor trouble"by the respondent's employees or by the Union; (3) that, on or aboutNovember 29, 1937, the respondent bargained with its employees in-dividually regarding a reduction in rates of pay at said time; (4)that, on or about December 28, 1937, the respondent, in an attempt toevade the obligations imposed on it by the contract of June 12; 1937,and to avoid bargaining collectively with the Union in regard to ratesof pay, wages, hours of employment, and other conditions of employ-ment, induced certain of its employees to cease work and walk out ofthe plant; (5) that, on or about December 28, 1937, and thereafter, therespondent refused and is refusing to bargain collectively with theUnion in regard to rates of pay, wages, hours of employment, andother conditions of employment, although requested to do so by theUnion; (6) that the respondent has coerced, intimidated, and threat-ened its employees, and by such threats, coercion, and intimidation,has interfered with and is interfering with its employees in the ex-ercise of the rights guaranteed in Section 7 of the Act; (7) that therespondent discriminated with respect to the hire and tenure of em-ployment of Elmer Bowen and George Cote, Jr., by discharging themon or about December 28, 1937, and by refusing to reinstate them atall times since said date, and thereby discouraged membership in theUnion.The respondent filed its answer, dated March 25, 1938, to thecomplaint, and, at the hearing, filed an amended answer to theamended complaint, denying the alleged unfair labor practices andinterposing several affirmative defenses to the allegations of unfairlabor practices.Pursuant to notice, a hearing was held at Auburn, Maine, fromApril 4 to 9, 1938, before Samuel H. Jaffee, the Trial Examiner dulydesignated by the Board.The Board, the respondent, and the Union HIGHLAND SHOE, INC.261were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the hearing, the respondent offered in evidence, for the purpose ofshowing that the-closed-shop contract was illegal in Maine, the judi-cial record of certain contempt proceedings upon an injunctiongranted by the Supreme Judicial Court of Maine against certainofficials of the Union in conjunction with a strike in Lewiston andAuburn, Maine, in March and April 1937. The Trial Examiner re-jected the offered exhibit.The Board affirms his ruling.Duringthe course of the hearing, the Trial Examiner made numerous rulingson motions and on objections to the admission of evidence. TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On September 15, 1938, the Trial Examiner issued his Interme-diate Report, copies of which were duly served upon the respondentand upon the Union.The Trial Examiner found that the respondenthad engaged in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (5) and Section 2 (6) and (7) of theAct, and recommended that the respondent bargain collectively withthe Union upon request ' and take certain other action designed toeffectuate the policies of the Act.The Trial Examiner recommendeddismissal of the allegations in' the complaint that the respondent hadengaged in unfair labor practices within the meaning of Section 8(3) of the Act.On October 14, 1938, the respondent filed its exceptions to the In-termediate Report and requested oral argument before the Boardin support thereof.Pursuant to notice duly served upon all parties,a hearing was held before the Board in Washington, D. C., on Feb-ruary 2, 1939, for the purpose of oral argument.The respondentand the Union were represented by counsel and participated in theargument.Thereafter, pursuant to leave granted by the Board toall parties, the respondent filed a brief.The Board has consideredthe exceptions to the Intermediate Report and, except in so far asthey are consistent with the findings, conclusions, and order set forthbelow, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTHighland Shoe, Inc., is a Maine corporation having its main officeand factory in Lewiston, Maine, where it is engaged in themanu-facture. sale. and distribution of women's novelty shoes.Approxi-283034-41-vol 23-18 262DECISIONSOF NATIONAL LABORRELATIONS BOARDmately 80 per cent of the raw material used by the respondent, con-sisting of shanks, box toes, buckles, findings, counters, innersoles,strippings, upper leather, and sole leather, are shipped to the re-spondent from the State of Massachusetts.The cost of the rawmaterial used by the respondent from January 1, 1937, through March31, 1938, was approximately $160,516.All the shoes manufacturedby the respondent are shipped to points outside the State of Maine.The sales of the respondent from January 1, 1937, through March31, 1938, amounted to approximately $352,059.The respondent, main-tains a sales office in Boston, Massachusetts.At the hearing, therespondent admitted that it is engaged in interstate commerce.At the time of the hearing herein, the respondent had in its employapproximately 180 persons.II.THE ORGANIZATION INVOLVEDUnited Shoe Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to its mem-bership employees of the respondent.Local 114 of the United ShoeWorkers of America, whose jurisdiction includes employees in Lewis-ton and Auburn, Maine, was formed in June 1937.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively; interference, restraint, andcoercion1.The appropriate unitThe complaint alleges that the employees of the respondent at itsLewiston factory, exclusive of foremen, assistant foremen, office help,and salesmen, constitute a unit appropriate for the purposes of col-lective bargaining.In its answer and at the hearing the respondentadmitted that such unit is appropriate for the purposes of collectivebargaining.A contract entered into by the respondent and the Unionon June 12, 1937, covered the employees in such a unit.We find that the employees of the respondent at its Lewistonfactory, exclusive of foremen, assistant foremen, office help, andsalesmen, constitute a unit appropriate for the purposes of collec-tive bargaining and that such unit insures to employees of the re-spondent the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuates the policies of theAct. HIGHLAND SHOE, INC.2632.Representation by the Union of the majority in theappropriate unitOn May 15, 1937, a consent election was held under the super-vision of the Regional Director and a conciliator of the UnitedStatesDepartment of Labor for the purpose of determining thebargaining representative of the respondent's employees.'Of the216 employees eligible to vote in the election, 187 voted and, ofthese, 160 indicated their desire to be represented Eby the Union.On June 12, 1937, the respondent and the Union entered into aclosed-shop contract effective until June 16, 1938.At no time priorto the date of the complaint herein did the respondent question therepresentation by the Union of the majority of the respondent'semployees within the appropriate unit.The respondent contends that, despite the results of the electionofMay 15, 1937, the Union did not represent a majority of therespondent's employees within the appropriate unit at the time ofthe alleged refusal to bargain, December 28, 1937.With respect tothis contention, the respondent adduced some evidence to show thatnumerous employees failed to maintain their memberships in goodstanding in the Union by failing to make dues payments during thefall of 1937, when the plant was shut down.The respondent claimsthat such members, not being in good standing, should be excludedin the counting of union membership.However, the evidence as awhole demonstrates that all the union members were considered tobe in good standing and that the Union had not required duespayments of its members while they were out of work. The evi-dence further shows that all members, whether they had maintainedtheir dues payments or not, had the right to participate in unionmeetings, to vote, and to hold office, and that no difference in treat-ment was accorded them by the Union because of the fact that theyhad not paid dues.The record shows affirmatively that at least 61 of the 77 em-ployees who were working for the respondent on or about December28, 1937, the date of the alleged refusal to bargain, were membersof the Union.At no time between the consent election of May 15,1937, and the alleged refusal to bargain on or about December 28,1937, did the Union represent less than a majority in the appropri-ate unit.ISalesmen were eligible to vote in the consent election but are excluded from the unitherein found to be appropriate.Since the respondent employs only one salesman at itsLewiston factory, and in view of the large majority accorded the Union at the election, thedifference does not affect our finding below that the Union represents a majority of theemployees in the appropriate unit 264'DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that on May 15, 1937, and at all times thereafter, theUnion was and that it is the duly designated representative of themajority of the employees of the respondent in an appropriate unitfor the purposes of collective bargaining and that, pursuant toSection 9 (a) of the Act, it was and is the exclusive representativeof all the employees in such unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.3.The refusal to bargain collectivelyOn March 24, 1937, the Union called a strike in the shoefactoriesof Lewiston and Auburn,. Maine, including the respondent's fac-tory among others.On March 26, 1937, the Lewiston and AuburnShoe Manufacturers' Association, a voluntary association of shoemanufacturers in the Lewistown-Auburn area, of which the respond-ent was a dues-paying member, inserted an advertisement in theLewiston Evening Journal.The advertisement was headed "Noticeto Shoeworkers" and was signed at the bottom "Shoe Manufacturersof Lewiston and Auburn." In the Notice, the then current strikewas referred to as having been brought about by "outside agitators"and "paid disturbers" who were using "strong-arm tactics" and a"gangster manner," and giving "radical advice" in their attempts"to coerce" both employees and employers while carrying out "thewishes and the orders of higher-up outsiders." It indicated thatonly a minority of the employees had been "misled" and had lefttheir jobs, asserted that the workers need not pay "weekly tributeto any outside source for their right to work," nor "accept the dic-tates of outside influences as to when they should work and whenthey should strike," and "again" put the manufacturers "on recordas positively opposed to outside interference in our local affairs."It concluded by stating that the manufacturers "definitely have nointention either now or in the future of doing business with thetroublemaking type of professional labor agitators that are atpresent doing all within their power to wreck our local shoe in-dustry," and that the manufacturers appreciated "the loyalty ofthe great majority who have faithfully stood by their jobs" andassured the employees that the manufacturers were "going to standsolidly behind them."The respondent paid its proportionate share of the cost of saidadvertisement, continued paying dues to the Association after theinsertion of the advertisement, and never complained to the Asso-ciation about the insertion thereof.The respondent offered notestimony about the advertisement.The inference that the respond- HIGHLAND SHOE, INC.._ ,265ent approved its insertion and subscribed to its sentiments' is fullyjustified and we so find.Following the settlement of the strike and the consent election ofMay 15, 1937, the respondent and the Union entered into a contracton June 12, 1937, for a term expiring on June 16, 1938.2 The con-tract provided,inter alia,for a closed shop, a 10-per cent increaseover the March 24, 1937, wage scale, which was put into effect im-mediately; and an additional 5-per cent wage increase to take effecton November 1, 1937.Paragraph 7 thereof stated that "the partieshereto also agree that no worker or group of workers shall have theright to modify or waive any of the provisions of this Agreement."The contract further provided that "There shall be no lockout, strikeor stoppage of work pending the determination of any complaint orgrievance.The Union agrees to take adequate steps in any or everyviolation of this provision to procure its enforcement."The contractconcluded with the agreement that "This contract shall remain inforce until June 16, 1938 but in the event of a strike or labor troubleby the Firm's Employees or the Union, then this contract shallterminate forthwith."Shortly after the contract was signed by theparties, the factory, which had been closed since the beginning of thestrike, was reopened, and the employees returned to work.The shoe business is generally slack in the months of October andNovember, and in the fall of 1937 was more so than usual. Therespondent's salesmen reported difficulty in obtaining orders, duemainly to the respondent's alleged inability to meet competition on"price."On September 21, 1937, George Arissian, office manager,clerk, and director of the respondent, and in charge of its labor rela-tions, requested of Paul Salvaggio, a union organizer in the Lewis-ton-Auburn area, that the Union allow the respondent to reducewages 5 per cent. Salvaggio replied that he had no authority togrant a reduction and suggested that the respondent write to theUnion's general office in Boston.On the following day Arissianwrote a letter to the Union, requesting a 5-per cent reduction in wagesbecause of the competition in the form of "lower wages" which the2 The respondent contends that this contract was illegal and not binding on the respond-ent because Bernard McGovern,who signed said contract on behalf of the Union, had noauthority to do so, and that said contract,in providing for a closed shop, was illegal underthe laws of the State of Mainewith respect to the first contention,the record showsclearly that McGovern had the requisite authority to sign the contract on behalf of theUnion.At the time he signed the contract,McGovern was an organizer for the Union.McGovern attended the conferences with the respondent prior to the signing of the con-tract and negotiated it on behalf of the Union,pursuant to instructions from the unionleaders.When the contract had been drafted in final form, McGovern submitted it to theunion leaders for approval and then signed it.-With respect to the contention that a closed-shop contract is illegal in the State ofMaine, we do not find that such is the case. SeeKeith Theatre v.Vachon,134 Me. 392(1936).Furthermore, the respondent operated under said contract after entering into itand never raised any question of illegality until the answer in these proceedings was filed. 266DECISIONSOF NATIONAL LABORRELATIONS BOARDrespondent was finding it "impossible" to meet.On September 27,1937, the Union replied, stating that it realized "the depressed stateof the shoe industry," but refusing to grant the request for a reduc-tion because "any concession . . . made to one manufacturer wouldnecessitate the same concessions to all of the other manufacturers"and "the competitive difficulties of the Union shoe manufacturerswould, therefore, be just as great as under present conditions."Shortly after September 27, Arissian again spoke to'Salvaggiowith reference to a reduction in wages, and Salvaggio reiterated thathe had no authority in the matter.The respondent's shoe businessbecame worse and, on or about October 12, it closed down its factorycompletely.The factory remained closed until early December when,in preparation for spring business, a few workers were called in bythe respondent, as was usual in the industry, to work on samples.The November 1 additional 5-per cent wage increase, called for bythe June 12 contract, was never put into effect.On or about November 26, 1937, the respondent mailed postcardsto each of the 167 employees who had actually worked for it duringthe week ending September 25, requesting them to be at the factoryat 2 p. m. on November 29. The Union, apparently suspecting thatthe respondent was about to discuss wages with the employees inde-pendently of the Union, advertised a meeting of the respondent'semployees to be held at 1 p. m. on November 29.At that time ap-proximately 125 of the respondent's employees met at the union meet-ing hall, which was located close to the respondent's factory.TheyauthorizedWilliam Mackesy, an organizer, to inform the respondentthat all matters relating to wage rates, hours of work, and otherconditions of employment should be discussed by the respondent withthe Union, and that any bargaining with the employees in disregardof the Union was in contravention of the existing contract.At 2 p. m. on the same day approximately 70 of the respondent'semployees met at the factory.They were addressed by Arissian,who told them that the respondent had been unable to reopen theplant because of competitive conditions in the shoe industry; thatother manufacturers had reduced wages as much as 121/2 per cent;that it was impossible for the respondent to stay in business underthe wage scale provided in the contract with the Union; but that ifthe employees accepted a 10-per cent wage reduction they could havesteady work. It was suggested by one of the employees that theemployees present vote on the question of returning to work with a10-per cent wage reduction.Arissian left the meetingroom andreturned with a block of paper which was used for balloting purposes.The employees present voted, 65 to 3, to accept a 10-per cent reductionin wages. HIGHLAND SHOE, INC.267While the meeting was in progress, Mackesy arrived at the factoryand waited in the office to see Arissian.Arissian told Mackesy sub-stantially the same story he had just previously told the employeesin the meeting, and stated that the respondent had to reduce wagesby 15 per cent.Mackesy replied that Arissian knew that he had noright to deal with the employees individually as to matters coveredby the contract; that there was no justification for the requested re-duction in wages, since no manufacturer was able to obtain businessat that time of the year because it was an "in-between season";that business during the summer of 1937 had been unusually poorthroughout the shoe industry ; and, further, that the respondent hadin fact obtained an advantage over its competitors in that the Unionhad, from most of the shoe'manufacturers, obtained single 15-percent wage increases at one time, rather than the split increase obtainedfrom the respondent, part of which was never put into effect.Themeeting between Arissian and Mackesy ended with no solution ofthe differences between the parties.On November 30, 1937, the re-spondent wrote a letter to the Union making a "last appeal" for a15-per cent reduction in wages.As stated above, early in December 1937 the factory was reopenedfor the purpose of manufacturing samples for the spring business.At about this time, wage reductions in the shoe industry, whichhad been sporadic, became quite general.The Union therefore de-cided to consent to wage reductions by all shoe manufacturers withwhom it had contracts. In accordance with this decision, on Decem-ber 22, A. Raymond Rogers, the Union's attorney, and MackesytoldArissian and one or two others of the respondent's officersthat in order to allow the respondent to meet competition, the Unionhad decided to consent to a 10-per cent reduction in wages, half ofthe reduction to be effected by the Union's waiver of the 5-per centincrease which, by the terms of the contract, was to have gone intoeffect on November 1. This left the respondent's wage scale in-creased by 5 per cent over the pre-contract wage scale. The re-spondent's officers replied that the offered reduction was insufficient.At the close of the conference, however, Arissian informed Rogersthat the respondent's officers would consider the Union's proposaland inform him of their decision.Rogers returned to the factory on the following day, December23, and spoke to Sarkis Morian, president, a director, and a foremanof the respondent.Morian told Rogers that the respondent would notaccept the Union's offer and that the respondent wanted an answer toits letter of November 30.While Arissian testified that the re-spondent had neither accepted nor rejected the Union's offer up tothe time of the hearing herein, in the light of the uncontradicted 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDnoted below, we do not credit Arissian's testimony in- this regard.Rogers informed Morian that he had authority, to discuss and closethe matter with the respondent and that he was present in answerto the respondent's letter, of November 30.Morian said that "itdoesn't make any difference we don't want anything more to do withyou.On December 28 approximately 43 employees reported to work,having been called by the respondent, which was beginning to operateon its normal production schedule.Shortly after 8 a. m. variousgroups of employees were talking to one another, especially in thestitching room, where both Lillian Arissian, wife of George Aris-sian, and Nouvart Eretzian, daughter of another official and fore-man of the respondent, worked. Lillian Arissian told the employeesthat the Union had consented to a 10-per cent wage reduction; thatunion members would be required to pay all back dues out of theirfirst week's pay checks; that additional assessments in the form ofreinstatement fees would be made by the Union; 4and that if theemployees would walk out "it would break the C. I. O. contract sothat they would not have a cut from the C. I. 0." The statementsconcerning payment of back dues and reinstatement fees were com-pletely without basis in fact.Mrs. Arissian added, "Come on girls,follow me.This is my shop. And I will give you your jobs backagain."Other employees, including Nouvart Eretzian and MaryRicard, denounced the Union for "granting" the wage cut, statedthat the employees would be better off to quit the Union, and told themthat a walk-out would "break the C. I. O. contract" and that theemployees could then return without a wage cut.Nouvart Eretzian`falsely said that she knew that the Union had "given the employeesa wage cut" because she had seen a "paper" in the office to thateffect "that came in from the C. I. 0." In fact, the Union never hadput its offer to consent to a wage reduction in writing. Finally,from' 30 to' 35 employees, mostly stitching-room employees, went to,the basement and held a meeting to discuss the matter.One em-ployee, Romeo Ricard, the husband of Mary Ricard, made a speech,saying that he "had overheard the conversation in the office [onDecember 22] of a ten per cent reduction in our wages," and that"ifwe were obliged to pay back dues or reinstatementsor assess-ments . . . we were far better to go back to the prices of the springbefore the strike" and "not to have the Union."The employees votedto proceed to union headquarters and present their grievances.At'the hearing, both Lillian Arissian and Nouvart Eretzian deniedthat they had instigated the walk-out of December 28. .Both claimedMorian was not called by the respondentto testifyat the hearing. HIGHLAND SHOE, INC.269that other employees had done so and that they had merely followedthe rest.One of such instigators named by them was Mary Ricard.The Trial Examiner found that, "considering . . . the attitude anddemeanor" of Lillian Arissian and Nouvart Eretzian, and also theprobabilities of the situation, they "were instrumental in incitingthe walk-out.Nouvart Eretzian was an unwilling union member.She had joined the Union because she "had to join" under the closed-shop contract.In the March 1937 strike, she had been one of thelast employees to quit work.While her memory concerning theevents of December 28 was extremely vague, she claimed to rememberwell that at no time, either during or after the strike of March andApril, or before, during, or after the walk-out of December 28, hadshe ever discussed factory affairs with her father, a director and fore-man of the respondent, in whose home she lived.Lillian Arissian, wife of George Arissian, was also an unwillingunion member. She went on strike in March 1937 because she "hadto go out." She also testified that she had never discussed factoryaffairs with her husband, an officer of the respondent.Lillian Aris-sian testified that on December 28 she walked out in protest againstthe Union's agreeing to a 10-per cent wage reduction.Yet, as we findbelow, the following week, when she received her pay check minus the10 per cent, which reduction the respondent had put into effect onDecember 29, she made no complaint whatsoever.Mary Ricard, awitness for the respondent, testified that she heard Lillian Arissianstate to the other employees that "if you walk out it will break theC. I. O. contract."Throughout her testimony, Lillian Arissian wasvague, contradictory, and evasive.As stated above, both LillianArissian and Nouvart Eretzian testified that they had never discussedthese factory affairs with their close relatives who were officers ofthe respondent.We do not credit their testimony in this respect.We find that Lillian Arissian and Nouvart Eretzian were instru-mental in instigating the walk-out of December 28.Two other employees, Romeo Ricard and Mary Ricard, were alsoactive in inciting the employees to walk out.Mary Ricard admittedat the hearing that she had denounced the Union for consenting to areduction, and had warned the employees that assessments for backdues and reinstatement fees would be levied.Romeo Ricard alsoadvocated a walk-out and denounced the Union, making statementsconcerning back dues and assessments which had no basis in fact.The Ricards had been employed by the respondent for approximately9 years.They had joined the Union unwillingly and were amongthe last to go on strike in March 1937.They were on intimate termswith Arissian.Romeo Ricard testified that he knew, before the walk-out, that if the factory were operated as an open shop, he would bene- 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDfit personally.He was correct in this belief, for while the respondentput the wage reduction into effect after the walk-out, the Ricards'earnings thereafter. increased markedly and remained considerablyabove their earnings under the union contract from that time untilthe time of the hearing herein.4In the meantime, news of what was happening at the respondent'splant was received at union headquarters, and at about 9 a. m. onDecember 28 Philip Estes, secretary of Local 114, went to the factory.He met the employees as they were leaving the basement meetingand told them that anyone who left the plant would be replacedby the Union, in accordance with the contract.When Estes soughtto persuade the employees not leave the plant, Lillian Arissian, inthe presence of George Arissian, told them to pay no attention toEstes and to walk out with her, promising to see to it that they gottheir jobs back.When Estes told her to return to her work bench,she said that her husband owned the factory and that she could actas she pleased in it.George Arissian heard this statement and veri-fied it to Estes.When asked by one of the employees whether a10-per cent wage reduction had been consented to by the Union,George Arissian replied affirmatively.As indicated above, however,on December 23 the respondent had rejected the Union's offer toagree to a 10-per cent wage reduction but Arissian did not mentionthis to the employees.Estes was unsuccessful in his attempt to re-strain the employees and most of them walked out.After they leftthe plant Estes asked Arissian for a list of the jobs affected in orderto secure replacements for the respondent, pursuant to the terms ofthe contract, but received no reply from Arissian.From Arissian'sactions as above set forth we infer and find that he sought to aidrather than hinder the December 28 walk-out.About 10 a. m. on December 28, shortly after the walk-out, Rogersand Mackesy visited the plant and asked the respondent's officerswhat the trouble was.Arissian replied that about 30 of the em-ployees had walked out.Mackesy said that if the respondent wouldfurnish a list of the operations affected by the walk-out, he wouldsee to it that the respondent received replacements within 24 hours.Morian replied that replacements were needed that day.Mackesysaid that if the list were furnished immediately the replacementswould be supplied by the Union that afternoon.Arissian claimedthat he could not furnish such a list immediately since the foremanof the stitching room 5 was "not around."The foreman had been inthe factory that morning.Arissian told Mackesy, however, that ifMackesy would call later in the day he would have the list for him.4 Romeo Ricard testified that in October 1937 he was earning $27 or $28 per week, andhis wife, $8 and$9 per week.At the time of the hearing herein, he was earning $42 perweek, and his wife,$17 per week.5 The department in which most of the employees who had walked out worked. HIGHLAND SHOE, INC.271,About 12:15 p. m. Mackesy returned.Arissian told him that thestitching-room foreman was still "not around," that the girl in theoffice was too busy to prepare a list, but that if Mackesy would returnlater, he would try to get the list for him.At this time Arissian, according to his own testimony, had "remem-bered" about the clause in the closed-shop contract to the effect thata strike or a labor dispute would terminate it immediately.He tes-tified, in fact, that sometime that morning he had read the contractand that before Mackesy's visit at 12: 15 p. m. the respondent's offi-cials had decided that the contract was terminated, that they wouldthereafter operate the factory as an open shop, and that an advertise-ment to that effect would be placed that day in the Lewiston EveningJournal.Arissian admitted at the hearing that his reiteration toMackesy that the list was not ready but that it would be ready laterwas contrary to his intentions.We find that Arissian's statementstoMackesy were deliberate falsehoods intended to mislead the Union.When Estes returned later in the afternoon Arissian told him thatthe plant was being operated as an open shop and that the respondentwould have nothing further to discuss with the Union..Shortly after noon of December 28 the respondent placed an adver-tisement in the Lewiston Evening Journal reading as follows :ANNOUNCEMENT BY HIGHLAND SHOE COMPANY, INC.Due to labor trouble on the part of our employees the contractheretofore existing between Highland Shoe Company, Inc., andtheUnited Shoe Workers of America of the Committee forIndustrial Organization has been terminated.This shop will be conducted henceforth as an Open Shop.We demand efficient help in our various departments.Apply atthe office of the company, 45 Hammond Street, Lewiston,Maine.(Signed)SARKISMORIAN,Pres.This advertisement was notseenby any of the employees or any ofthe union officials until the paper came out on the streetssometimeabout 4 p. m. that day.Not knowing what action the respondent had taken, the Unionplaced an advertisement in the Lewiston Evening Journal on thesame day (Tuesday), reading as follows:HIGHLAND SHOE WORKERSGo To Your Jobs Wednesday Morning. All unemployedstitchers, treers, stock fitters and edge makers report to U. S.W. A.-C. I. O. Headquarters, K. of P. Hall, Wed. 7:30 P. M.(Signed)PHIL ESTES,Sec. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDAt about 4 p. m., when Rogers and Mackesy saw the respondent'sadvertisement, they went to the factory and found it locked.Beforethe respondent's officials had left the plant that afternoon, however,they had sent a letter to Local 114 informing it that the closed'-shopcontract had been terminated because of the walk-out.On the following day, December 29, Arissian told Mackesy thatfrom that time on he did not desire to confer or deal with the Unionin any way. That same day Mackesy sent a letter to the respondentin reply to the respondent's letter of December 28. In this letterMackesy reviewed his version of the differences between the partiesand stated thatBefore the Union takes legal action in this matter to protectthe rights of its members under the contract, we ask that you,within 24 hours, contact by letter or by representative the rep-resentatives of the Union so that this matter may be satisfac-torily straightened out.Clearly what has happenedsinceNo-vember 26 is a violation of the contract and an unfair laborpractice under the National Labor Relations Act.Unless some word is received from your company by Fridayof this week [December 31] the union shall take suchaction inthe courts and before the National Labor RelationsBoard as itdeems proper to protect the rights of its members in your factoryand to enforce the contract as it does not recognize yesterday'soccurrence as the free action of the employees in your factory.The respondent did not reply to Mackesy's letter.Nor did any unionrepresentative thereafter return to the plant to discuss these matters.To have done so would have been futile, since Arissian testified thathad the union officials come to his office thereafter to discuss thesematters with him, he would have "listened to them" but "that is all."The employees who participated in the walk-out of December 28returned to work on December 29 in the course of the next fewdays.Romeo Ricard testified that after "walking out" on the morn-ing of December 28, he told the other employees who also left theplant, assertedly to "go to Union headquarters," to "go home andstay there until we hear orsee inthe paper what will happen.Thatis the only way we will know."He further testified that when hesaw the "Open Shop" notice he returned to work, testifying that thatwas the notice he had been "waiting for."On December 29 the respondent reduced the wages of its employees10 per cent as of December 27, the first day of the weekly pay period.This reduction restored the wage scale which had existed prior tothe making of the contract with the Union.Although, at the behestof Mrs. Arissian, Miss Eretzian, and the Ricards, the employees hadbecome angry and walked out when told of the Union's consenting HIGHLAND SHOE, INC.273to what amounted to a 5-per cent wage reduction, they returned towork immediately after the walk-out and exhibited no anger at therespondent's effecting a 10-per cent reduction in their pay.Nordid Mrs. Arissian, Miss Eretzian, or the Ricards seek to induce theemployees to walk out in protest against the pay reduction that wasactually put into effect by the respondent.From all the evidence, we conclude that the respondent's officialsplanned and instigated the walk-out of December 28 in order toterminate its relations with the Union and avoid bargaining withit.Aside from the events which form the immediate setting of thewalk-out, a review of the relationship between the respondent andtheUnion leads to this conclusion.After functioning under thecontract for but a few months, the respondent sought to obtain theUnion's consent to a wage reduction, which the Union refused.Nearly 2 months later, without first consulting the Union, the re-spondent called its employees to a meeting for the purpose of request-ing them to accept a reduction greater than that which had beenproposed to the Union.The act of the respondent in calling themeeting for that purpose was in direct contravention of paragraph7 of the contract which stated that "The parties hereto also agree thatno worker or group of workers shall have the right to modify orwaive any of the provisions of this Agreement." The respondentcontends that it was justified in seeking the sentiment of its em-ployees independently of the Union because an "impasse" had beenreached in negotiations with the Union.On the evidence we findno merit in that contention.Subsequently, the respondent rejected an offer by the Union to con-sent to' the wage reduction which the respondent had earlier requested,stating that "it didn't want to have anything to do with" the Union.To carry out its purpose, the respondent, through Lillian Arissianand Nouvart Eretzian, close relatives of its officials, and Romeo andMary Ricard, instigated a walk-out of the employees for the expresspurpose of permitting the respondent to terminate its contract withthe Union.Thereafter, the respondent, by its actions as well as thestatements of its officials, again refused to "have anything to dowith" the Union and failed to reply to a letter from the Union re-questing a meeting of the parties to settle their differences.Throughout this period the respondent was under an obligationto deal with the Union as the exclusive representative of its employeesfor the purposes of collective bargaining not only because of itscontractual relationship with the Union but also because of the re-quirements imposed by the Act.Recognizing only its obligationsunder the contract, the respondent sought to evade them by effectinga termination of the contract through fomenting "labor trouble" '274DECISIONSOF NATIONALLABOR RELATIONS BOARDamong its employees, since "a strike or labor trouble by the Firm'sEmployees or the Union" would terminate the contract forthwith.The walk-out of December 28 cannot, however, be ascribed to theUnion or to the respondent's employees.The respondent itself, byits agents and servants, organized the walk-out.We ,believe that therespondent could not by thus creating labor trouble avoid its obliga-tions under the contract.Be that as it may, however, the respondent'sobligation to deal with the Union as the exclusive representative ofits employees for the purposes of collective bargaining continuedwhether or not the contract was still in effect. It did not dischargethat obligation by falsely telling the union officials that it wouldfurnish the Union with a list of necessary replacements, by telling'Mackesy that it no longer desired to confer or deal with the Union, orby failing to reply to Mackesy's letter of December 29.We find that the respondent, by the foregoing acts, refused tobargain collectively with the Union as the representative of its em-ployees in an appropriate unit in the respect to rates of pay, wages,hours of employment, and conditions of employment.The actions of the respondent throughout the period in questionwere such as to indicate to its employees its distaste for dealing withthe Union and thus to discourage membership therein and interferewith the employees' rights of self-organization.By seeking to re-duce wages in November 1937 by dealing with the employees directlyrather than through the Union, the respondent discredited the Unionas the bargaining agency for its employees.We find that by thisand other acts related above the respondent interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.eB. The alleged discriminatory dischargesThe complaint, as amended, alleged that the respondent discrimi-nated with respect to the hire and tenure of employment of ElmerBowen and George Cote, Jr., by discharging them on or about Decem-ber 28, 1937, and refusing to reinstate them at all times thereafter,and thereby discouraged membership in the Union. In his Inter-mediate Report, the Trial Examiner found that the evidence failedto establish, the discrimination or to sustain the complaint with re-spect thereto and recommended dismissal of the allegations in thecomplaint that the respondent had engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.No exceptions wereC CfMatter of The Stolle CorporationandMetal Polishers, Buffers, Platers and HelpersInternational Union,13 N L.R B 370;Matter of Charles Bank Stout,et al.andFederalLaborUnion No. 20028, affiliated with the. American Federation of Labor,15 N. L. R. B. 541. HIGHLAND SHOE, INC.275filed to the findings of the Trial Examiner in this respect.We havereviewed the evidence and agree with the findings of the Trial Ex.aminer.Since no exceptions were filed to the Intermediate Report inthis respect, however, we shall not state the evidence in detail.We find that the respondent did not discriminate in regard to thehire or tenure of employment of Elmer Bowen and George Cote, Jr.,to discourage membership in the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII,A, above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged, in certain unfairlabor practices, we will order it to cease and desist therefrom and totake certain affirmative action which we find necessary to effectuatethe policies of the Act.We have found that the respondent has refused to bargain collec-tively with the Union as the exclusive representative of its employeesin an appropriate unit.This finding is based, in part, upon the factthat on May 15, 1937, and thereafter, the Union represented a ma-jority of the employees in the appropriate unit.While by April1938, the'time of the hearing, some of the employees had ceased tobe members of the Union, "it is reasonable to assume . . . that anydecline in union membership has been due in large measure to refusalof the respondent to bargain with the union ..." 7 The respond-ent's unfair labor practices cannot operate to change or nullify thebargaining representative previously selected by the untrammeledwill of the majority. In order to effectuate the policies of the Act,we must restore, as nearly as possible, thestatus quobefore the unfairlabor practices were engaged in and secure to the employees theirright to bargain collectively through the representatives they se-lected freely.We will, therefore, require the respondent to bargainwith the Union as the representative of the employees in theappropriate unit.'N. L. R. B. v. Highland Park ManufacturingCo., 110 F. (2d) 632 (C. C. A. 4),enf'gMatter of Highland Park Manufacturing CoandTextileWorkers Organizing Com-mittee,12 N L.R B. 1238. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have found that the respondent has not discriminated againstElmer Bowen and George Cote, Jr., within the meaning of Section8 (3) of the Act.We shall, therefore, dismiss the complaint in sofar as it alleges that the respondent has engaged in unfair laborpractices within the meaning of Section 8 (3) of the Act.Upon the basis of the foregoing findings of fact and upon theentire record in this proceeding, the Board makes the following :CONCLusIONS OF LAW1.United Shoe Workers of America is a labor organization, withinthe meaning of Section 2 (5) of the Act.2.The respondent's employees at its Lewiston, Maine, factory, ex-clusive of foremen, assistant foremen, office help, and salesmen, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.3.United Shoe Workers of America was, on May 15, 1937, and atall times thereafter has been, the exclusive representative of all theemployees in the appropriate unit for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with United Shoe Workersof America as the exclusive representative of its employees in theappropriate unit, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (5) ofthe Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.affecting commerce, within the meaning of Section 2 (6) and (7)of the Act.7.The respondent has not engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Highland Shoe, Inc., Lewiston, Maine, and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Shoe Workersof America as the exclusive representative of its employees at its HIGHLAND SHOE, INC.277Lewiston,Maine, factory,exclusive of foremen,assistant foremen,office help, and salesmen ;(b) In any other manner interfering with, restraining,or coercing.its, employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing or to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take thefollowingaffirmativeactionwhichthe Board finds'will-effectuatethe policies of the Act:(a)Upon request, bargain collectively with United Shoe WorkersofAmericaas the exclusive representative of its employees at itsLewiston,Maine, factory,exclusive of foremen,assistant foremen,office help,and salesmen,in respect to rates ofpay, wages,hours ofemployment, and otherconditions of employment;(b)Post immediately in conspicuous places at its Lewiston,Maine,factory andmaintainfor a period of at least sixty(60) consecutivedaysfrom the dateof posting,notices to its employees,stating (1)that the respondent will not engage in the conduct from which itis ordered to cease and desist in paragraphs 1 (a) and(b) of thisOrder;and (2)that the respondent will take theaffirmative actionset forth in paragraph2 (a) of this Order;(c)Notify the Regional Director for the FirstRegion inwriting,within ten(10) days from the date of this Order, whatsteps therespondent has takento comply herewith.AND IT IS FURTHER ORDERED thatthe complaint be, and it hereby is,dismissed in so far asit alleges that the respondent has engaged inunfairlabor practices within themeaning of Section 8(3) of the Act.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.1b8O.;I-41-N ul3 ,---i9